Title: General Orders, 20 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 20th 1777.
GreeneKnox.


The detachments from the 3rd 4th 10th & 11th Pennsylv: Regiments, now at this place, as also that of Hazen’s, are to hold themselves in readiness to march, at an hours warning, with their Camp equipage and baggage—If any of the men belonging to those Corps are sick, and unable to march, proper persons must be left to take care of them, who are to see that they join the above detachments respectively, so soon as they are able.
Lieut. Col. Butler’s detachment of Connecticut Troops, are also to hold themselves in readiness to march at an hours warning.
